Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1, 3-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2008/0213189) in view of Fang.
Lee (2008/0213189) teaches forming a metal graphite nanocrystal from a metal nanocrystal coated with or on a graphite or graphitic shell (see abstract, claims and figures). 
The metals can comprise Fe, Co, Ni, Au, Pt, FeCo, FeNi, FeAu, and FePt, FeRu, CoRu, FeCoRu, FeCoPt, and CoPt (see claims 3, 28).
The mass of particles can be used for imaging or drug delivery  (see background). 
Lee does not teach all of the processes claimed. 
Fang (US 2016/0285084)teaches a process for producing graphene-silicon nanowire hybrid material composition, said process comprising: (A) preparing a catalyst metal-coated mixture mass, which includes mixing exfoliated graphite flakes, having a flake thickness from 100 nm to 1 .mu.m, or graphene sheets, having a thickness from 0.34 nm to 100 nm, with micron or sub-micron scaled silicon particles, having a particle diameter from 0.2 .mu.m to 20 .mu.m, to form a mixture and depositing a catalytic metal, in the form of nano-particles having a size from 0.5 nm to 100 nm or a coating having a thickness from 1 nm to 100 nm, onto surfaces of said exfoliated graphite flakes or graphene sheets and/or surfaces of said silicon particles, wherein said Si particles contain pure Si having at least 99.9% by weight of Si element or a Si alloy or mixture having from 70% to 99.9% by weight of Si therein; and (B) exposing said catalyst metal-coated mixture mass to a high temperature environment, from 300.degree. C. to 2,000.degree. C., for a period of time sufficient to enable a catalytic metal-catalyzed growth of multiple silicon nanowires from said silicon particles as a feed material to form said graphene-silicon nanowire hybrid material composition; wherein said silicon nanowires have a diameter less than 100 nm and a length-to-diameter aspect ratio of at least 5 (see claim 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to substitute a metal of He in order to provide a useful product for lithium ion batteries charge discharge cycles.  

The Examiner notes claim 8 comprises optional limitations.
Regarding claims 19-20, it would have been obvious to use known methods of mixing the solution as desired by the above references to from a hybrid material absent a showing of unexpected results (see Fang teachings claim 15).
Regarding claim 21, the art teaches forming secondary particles (See Fang claim 5) and employing metal foams that would necessarily be porous and therefore it would be obvious to optimize those pores to provide for desired properties of the hybrid. 

Regarding claim 22, the graphite sheets not formed into a composite would necessarily be separated. This is necessarily part of the process. No patentable distinction is seen. 
Regarding claim 24, Fang teaches the same conductive additives such as CNTs (See claims including 8). It is noted that the binder is optional in this claim. 
Fang teaches wherein said step (d) of chemically or thermally converting said catalytic metal precursor is conducted concurrently with the procedure (B) of exposing said catalyst metal-coated mixture mass to a high temperature environment as claimed (see claims).
Fang teaches the same catalytic precursors (See claim 12). 
Fang teaches overlapping secondary particle pore sizes (See claim 17).
Fang teaches wherein said procedure of exposing said catalyst metal-coated mixture mass to a high temperature environment is conducted in a protective atmosphere of an inert gas, nitrogen gas, hydrogen gas, a mixture thereof, or in a vacuum (See claim 18).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534. The examiner can normally be reached M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H MILLER/Primary Examiner, Art Unit 1783